10

11

12

14

15

16

ie

18

19

20

21

22

 

 

United States of America,
Plaintiff

v.

Kevin Michael Milne,

Defendant

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
Case No.: 2:17-cr-0178-APG-GWF
Order Quashing Arrest Warrant

[ECF No. 60]

 

The Government moves to quash the bench warrant I previously entered because the

defendant apparently has passed away.

IT IS HEREBY ORDERED that the Government’s motion (ECF No. 60) is granted.

The Arrest Warrant I signed on June 11, 2019 (ECF No. 59) is quashed.

DATED this 9th day of July, 2019.

(Jo—

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
